Hoívell, J.
Under a jfieri facias issued on the judgment against tlio
defendant, interrogatories were propounded to Benjamin Tureaud and his wife, who answered that, without their knowledge, judgment was obtained in the name of said Mrs. Tureaud against Mrs. A. Bringier, on five notes that were given by the latter to the defendant, M. S. Bringier, in payment of property purchased by her in the succession of her deceased husband, in 1858; that in the suit of D. & N. P. Trist et al. v. Mrs. A. Bringier, certain property was sold, and purchased by the plaintiffs in said suit (including Mrs. Tureaud), by which purchase the defendant became owner to the extent of his interest and by his consent, the title, however, being in the name of Mrs. Tureaud, and that the said interest or share of said defendant in said property is in the control of the garnishees, and is sufficient to pay the judgment in this suit.
The defendant, Bringier, intervened in the garnishment proceedings, traversed the answers of said garnishees, denied any ownership of said- property, hut averred that the garnishees are indebted to him for .the amount of the notes on which judgment had been obtained in the name of Mrs. Tureaud; that the said judgment is not the property of *130the party pretending to be the subrogated owner thereof, but really belongs to said garnishees, and is extinguished by confusion, and lie prays that it be so declared that their indebtedness to Mm, by reason of the judgment ou Ms notes, bo credited by the amount paid by them for the judgment herein against Mm, and he propounded interrogatories on facts and articles to the alleged subrogee.
Subsequently, Mrs. Tureaud was permitted to amend her answers, and to state that the instructions of defendant, M. S. Bringier, to make the said purchase for him were verbal, and that, as he repudiates the same, she is willing to accept his statement; and if the property belongs to her, then she will owe Mm more than enough to pay the judgment herein. Upon the trial, judgment was given against the garnishees,' Mr. and Mrs. Tureaud, in solido, for the amount of the judgment, interest and costs, against M. S. Bringier, and also in favor of the plaintiff and the garnishees, dismissing the intervention of the defendant, who appealed. Benjamin Tureaud, in Ms answer, asks that the judgment as against him be reversed, as he expressly denied being indebted to the defendant.
We can discover no error in the judgment to the prejudice of the defendant, Bringier. He complains that an application for a continuance was not granted him. There is nothing in the record, except what is contained in 1ns motion for a new trial, to show that such an application was made, and there is no evidence in support of the allegations of the petition of intervention. His allegations as to the indebtedness of the garnishees were accepted by Mrs. Tureaud, and her answers were corrected to accord therewith. This justified the judgment against her, hut not against her husband. No objection was made to her right to amend and change her answers.
It is therefore ordered that the judgment appealed from he reversed as to Benjamin Tureaud, with his costs in both courts, and in all other respects affirmed; costs of appeal to be paid by the annollant.